DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosures of the prior-filed applications, Application No.’s 62066813, 62066806, 62078173, 62078154, 62137713, 62137707 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The above listed applications fail to provide support for the pair of rings, as claimed in each of the independent claims.  Therefore, claims 21-40 receive a priority date of 7/21/2015, which is the filing date of application No. 62194955.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 28, and 35 each recite the limitation “the closure top”, which lacks antecedent basis.
Claims 21, 28, and 35 each recite the limitation “central bore”, which lacks antecedent basis.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26, 28-33, 35-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezach et al. (Pub. No. US 2016/0317206) in view of Jackson et al. (Pub. No. US 20120143266 A1).
Regarding claims 21-26, Rezach et al. discloses a medical implant assembly (figure 21-26) for securing an elongate rod to a bone of a patient via tooling and a closure top (paragraph 0049), the medical implant assembly comprising: a shank 80/82 comprising a longitudinal axis (figure 23), a head 82 at a proximal end, and a body 80 extending distally from the head 82 with an anchor portion configured for anchoring to the bone (figure 23), the head 82 having an at least partial spherical outer surface with a hemisphere diameter defined as a maximum diameter in a plane perpendicular to the longitudinal axis of the shank (figure 23); a receiver 214 comprising a base defining a lower portion of central bore centered about a vertical centerline axis and configured to receive the head of the shank (illustrated in figure 21), and an upper portion integral with the base defining a channel 220 (figure 21) configured to receive the elongate rod (figure 21), the central bore communicating with a bottom of the receiver through a bottom opening and extending upward through the channel 220 to a top of the receiver and including a closure mating structure 224 adjacent the top of the receiver configured to mate with the closure top (figure 21), a lower locking recess 240 adjacent the bottom opening, an upper expansion recess 242 above the lower locking recess 240; an insert 60 uploadable through the bottom opening into the central bore of the receiver 214 prior to the head of the shank (figure 22), the insert 60 having top surfaces with adjacent outer surfaces configured for engagement with a discontinuous horizontal ridge so as at least partially hold the insert in the channel of the receiver (illustrated in figure 22; paragraph 0084); a resilient lower open ring 36 uploadable through the bottom opening and initially positionable within at least one of the lower locking recess 242 or the upper expansion recess 240 (figure 23); and a resilient upper open ring 300 uploadable through the bottom opening and positionable within the central bore at least partially above the lower open ring 36 (figure 23), 80006464.1 4Attorney Docket No. JAC023-641 120U.S. Appl. No. 16/719,561wherein the head 82 of the shank is uploadable through the bottom opening of the receiver 214 so as to expand the lower open ring 36 (figures 24 and 25) within the upper expansion recess 242 until the hemisphere diameter of the shank head 82 passes upward through the lower open ring 36, after which the lower open ring 36 is configured to snap downward into the lower locking recess 240 so as to capture the head 82 of the shank within the central bore of the receiver (figure 26); and wherein the insert 60 is configured for downward displacement within the central bore via direct force from the tooling so as to come into engagement with the head 82 of the shank (figures 20 and 27), and the upper open ring 300 is configured to substantially occupy the upper expansion recess 242 so as to inhibit the lower open ring 36 from moving back up into the upper expansion recess 242 (figure 27; paragraph 0088).  The lower locking recess 240 further comprises a proximally facing step surface (illustrated in figure 27) perpendicular to the vertical centerline axis and extending radially from the bottom opening (figure 27).  The lower open ring 36 is configured to nest against the proximally facing step surface in preventing the head 82 of the shank from distally exiting the central bore of the receiver via the bottom opening (figure 27).  The lower locking recess 240 comprises a lower recess cylindrical sidewall having a first diameter and the upper expansion recess 242 comprises an upper recess cylindrical sidewall having a second diameter that is greater than the first diameter (figure 27).  The system further comprises the elongate rod and the closure top, the closure top configured to be placed above the elongate rod and in engagement with the closure mating structure to apply a downward pressure to a top of the elongate rod, so as to secure the elongate rod to the bone of the patient (paragraphs 0067 and 0050; figure 27).
Rezach et al. discloses the claimed invention except wherein the receiver comprises a discontinuous horizontal ridge protruding inwardly and extending circumferentially around the central bore between the upper expansion recess and the closure mating structure, wherein the insert has top surfaces with adjacent outer surfaces configured for engagement with the discontinuous horizontal ridge so as to at least partially hold the insert/maintain the insert in a first position in the channel of the receiver; wherein downward displacement of the insert 60 within the central bore is configured to move the top surfaces of the insert into overlapping engagement with the discontinuous horizontal ridge to prevent the insert from moving back upwards within the central bore; wherein the overlapping engagement between the discontinuous horizontal ridge and the top surface of the insert is a biased overlapping engagement configured to bias the insert against the head of the shank to establish a non-floppy friction fit between the shank and the receiver prior to securing the elongate rod within the channel with the closure top. 80006464.1 5 Attorney Docket No. JAC023-641 120U.S. Appl. No. 16/719,561 
Jackson et al. teaches wherein the receiver 10 comprises a discontinuous horizontal ridge 84 protruding inwardly and extending circumferentially around the central bore between the upper expansion recess 61 and the closure mating structure 70 (figures 8 and 9) , wherein the insert 14 has top surfaces 164 with adjacent outer surfaces configured for engagement with the discontinuous horizontal ridge 84 so as to at least partially hold the insert/maintain the insert 14 in a first position in the channel of the receiver (paragraph 0151; figures 29-32); wherein downward displacement of the insert 14 within the central bore is configured to move the top surfaces 164 of the insert 14 into overlapping engagement with the discontinuous horizontal ridge 84 to prevent the insert 14 from moving back upwards within the central bore (paragraph 0151; figures 29-32); wherein the overlapping engagement between the discontinuous horizontal ridge 84 and the top surface 164 of the insert 14 is a biased overlapping engagement configured to bias the insert against the head of the shank to establish a non-floppy friction fit between the shank and the receiver prior to securing the elongate rod within the channel with the closure top (paragraph 0151). 80006464.1 5 Attorney Docket No. JAC023-641 120U.S. Appl. No. 16/719,561Jackson et al. teaches that it is advantageous for the receiver to have a ridge that cooperates with the top surfaces of the insert in order to prevent the insert from being removed from the receiver and to provide a loose-friction fit between the screw head and the receiver prior to final locking of the system (paragraph 0151).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the receiver to comprise a discontinuous horizontal ridge protruding inwardly and extending circumferentially around the central bore between the upper expansion recess and the closure mating structure, wherein the insert has top surfaces with adjacent outer surfaces configured for engagement with the discontinuous horizontal ridge so as to at least partially hold the insert/maintain the insert in a first position in the channel of the receiver; wherein downward displacement of the insert 60 within the central bore is configured to move the top surfaces of the insert into overlapping engagement with the discontinuous horizontal ridge to prevent the insert from moving back upwards within the central bore, wherein the overlapping engagement between the discontinuous horizontal ridge and the top surface of the insert is a biased overlapping engagement configured to bias the insert against the head of the shank to establish a non-floppy friction fit between the shank and the receiver prior to securing the elongate rod within the channel with the closure top,80006464.1 5 Attorney Docket No. JAC023-641 120U.S. Appl. No. 16/719,561as taught by Jackson et al., in order to prevent the insert from being removed from the receiver and to provide a loose-friction fit between the screw head and the receiver prior to final locking of the system (paragraph 0151).
Regarding claims 28-33 and 36-39, Rezach et al. discloses a medical implant assembly (figure 21-26) for securing an elongate rod to a bone of a patient via tooling and a closure top (paragraph 0049), the medical implant assembly comprising: a shank 80/82 comprising a longitudinal axis (figure 23), a head 82 having an at least partial spherical outer surface at a proximal end (figure 24), and an anchor portion 80 opposite the head 82 configured for anchoring to the bone (figure 23); a receiver 214 comprising a base defining a lower portion of central bore centered about a vertical centerline axis and configured to receive the head of the shank (illustrated in figure 21), and an upper portion integral with the base defining a channel 220 (figure 21) configured to receive the elongate rod (figure 21), the central bore communicating with a bottom of the receiver through a bottom opening and extending upward through the channel 220 to a top of the receiver and including a closure mating structure 224 adjacent the top of the receiver configured to mate with a closure top (figure 21), a lower locking recess 240 adjacent the bottom opening, an upper expansion recess 242 above the lower locking recess 240; an insert 60 uploadable through the bottom opening into the central bore of the receiver 214 prior to the head of the shank (figure 22), the insert 60 having top surfaces with adjacent outer surfaces configured for engagement with a discontinuous horizontal ridge to initially maintain the insert in a first position within the channel of the receiver (illustrated in figure 22; paragraph 0084); a resilient lower open ring 36 uploadable through the bottom opening and initially positionable within at least one of the lower locking recess 242 or the upper expansion recess 240 (figure 23); and a resilient upper open ring 300 uploadable through the bottom opening and positionable within the central bore at least partially above the lower open ring 36 (figure 23), 80006464.1 4Attorney Docket No. JAC023-641 120U.S. Appl. No. 16/719,561wherein the head 82 of the shank is uploadable through the bottom opening of the receiver 214 so as to expand the lower open ring 36 (figures 24 and 25) within the upper expansion recess 242, after which the lower open ring 36 is configured to move downward into the lower locking recess 240 so as to capture the head 82 of the shank within the central bore of the receiver (figure 26); and wherein the insert 60 is configured for downward displacement within the central bore via direct force from the tooling and into engagement with the head 82 of the shank (figures 20 and 27), and the upper open ring 300 is configured to substantially occupy the upper expansion recess 242 so as to inhibit the lower open ring 36 from moving back up into the upper expansion recess 242 (figure 27; paragraph 0088).  The lower locking recess 240 further comprises a proximally facing step surface (illustrated in figure 27) perpendicular to the vertical centerline axis and extending radially from the bottom opening (figure 27).  The lower open ring 36 is configured to nest against the proximally facing step surface in preventing the head 82 of the shank from distally exiting the central bore of the receiver via the bottom opening (figure 27).  The lower locking recess 240 comprises a lower recess cylindrical sidewall having a first diameter and the upper expansion recess 242 comprises an upper recess cylindrical sidewall having a second diameter that is greater than the first diameter (figure 27).  The system further comprises the elongate rod and the closure top, the closure top configured to be placed above the elongate rod and in engagement with the closure mating structure to apply a downward pressure to a top of the elongate rod, so as to secure the elongate rod to the bone of the patient (paragraphs 0067 and 0050; figure 27).
Rezach et al. discloses the claimed invention except wherein the receiver comprises a discontinuous horizontal ridge protruding inwardly and extending circumferentially around the central bore between the upper expansion recess and the closure mating structure, wherein the insert has top surfaces with adjacent outer surfaces configured for engagement with the discontinuous horizontal ridge so as to at least partially hold the insert/maintain the insert in a first position in the channel of the receiver; wherein downward displacement of the insert 60 within the central bore is configured to move the top surfaces of the insert into overlapping engagement with the discontinuous horizontal ridge to prevent the insert from moving back upwards within the central bore; wherein the overlapping engagement between the discontinuous horizontal ridge and the top surface of the insert is a biased overlapping engagement configured to bias the insert against the head of the shank to establish a non-floppy friction fit between the shank and the receiver prior to securing the elongate rod within the channel with the closure top. 80006464.1 5 Attorney Docket No. JAC023-641 120U.S. Appl. No. 16/719,561 
Jackson et al. teaches wherein the receiver 10 comprises a discontinuous horizontal ridge 84 protruding inwardly and extending circumferentially around the central bore between the upper expansion recess 61 and the closure mating structure 70 (figures 8 and 9) , wherein the insert 14 has top surfaces 164 with adjacent outer surfaces configured for engagement with the discontinuous horizontal ridge 84 so as to at least partially hold the insert/maintain the insert 14 in a first position in the channel of the receiver (paragraph 0151; figures 29-32); wherein downward displacement of the insert 14 within the central bore is configured to move the top surfaces 164 of the insert 14 into overlapping engagement with the discontinuous horizontal ridge 84 to prevent the insert 14 from moving back upwards within the central bore (paragraph 0151; figures 29-32); wherein the overlapping engagement between the discontinuous horizontal ridge 84 and the top surface 164 of the insert 14 is a biased overlapping engagement configured to bias the insert against the head of the shank to establish a non-floppy friction fit between the shank and the receiver prior to securing the elongate rod within the channel with the closure top (paragraph 0151). 80006464.1 5 Attorney Docket No. JAC023-641 120U.S. Appl. No. 16/719,561Jackson et al. teaches that it is advantageous for the receiver to have a ridge that cooperates with the top surfaces of the insert in order to prevent the insert from being removed from the receiver and to provide a loose-friction fit between the screw head and the receiver prior to final locking of the system (paragraph 0151).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the receiver to comprise a discontinuous horizontal ridge protruding inwardly and extending circumferentially around the central bore between the upper expansion recess and the closure mating structure, wherein the insert has top surfaces with adjacent outer surfaces configured for engagement with the discontinuous horizontal ridge so as to at least partially hold the insert/maintain the insert in a first position in the channel of the receiver; wherein downward displacement of the insert 60 within the central bore is configured to move the top surfaces of the insert into overlapping engagement with the discontinuous horizontal ridge to prevent the insert from moving back upwards within the central bore, wherein the overlapping engagement between the discontinuous horizontal ridge and the top surface of the insert is a biased overlapping engagement configured to bias the insert against the head of the shank to establish a non-floppy friction fit between the shank and the receiver prior to securing the elongate rod within the channel with the closure top,80006464.1 5 Attorney Docket No. JAC023-641 120U.S. Appl. No. 16/719,561as taught by Jackson et al., in order to prevent the insert from being removed from the receiver and to provide a loose-friction fit between the screw head and the receiver prior to final locking of the system (paragraph 0151).
Regarding claim 35, Rezach et al. discloses a medical implant assembly (figure 21-26) for securing an elongate rod to a bone of a patient via tooling and a closure top (paragraph 0049), the medical implant assembly comprising: a shank 80/82 comprising a longitudinal axis (figure 23), a head 82 at a proximal end, and an anchor portion 80 opposite the head 82 configured for anchoring to the bone (figure 23), the head 82 having an at least partial spherical outer surface with a hemisphere diameter defined as a maximum diameter in a plane perpendicular to the longitudinal axis of the shank (figure 23); a receiver 214 comprising a base defining a lower portion of central bore centered about a vertical centerline axis and configured to receive the head of the shank (illustrated in figure 21), and a pair of integral upright arms extending upwardly from the base to define an open channel 220 (figure 21) configured to receive the elongate rod (figure 21), the central bore communicating with a bottom of the receiver through a bottom opening and extending upward through the channel 220 to tops of the upright arms and including a discontinuous closure mating structure 224 adjacent to the tops of the upright arms configured to mate with the closure top (figure 21), a lower locking recess 240 adjacent the bottom opening, an upper expansion recess 242 above the lower locking recess 240; an insert 60 uploadable through the bottom opening into the central bore of the receiver 214 prior to the head of the shank (figure 22), the insert 60 having top surfaces with adjacent outer surfaces configured for engagement with a discontinuous horizontal ridge so as to initially maintain the insert 60 in a first position within the open channel of the receiver (illustrated in figure 22; paragraph 0084); a resilient lower open ring 36 uploadable through the bottom opening and initially positionable within at least one of the lower locking recess 242 or the upper expansion recess 240 (figure 23); and a resilient upper open ring 300 uploadable through the bottom opening and positionable within the central bore at least partially above the lower open ring 36 (figure 23), 80006464.1 4Attorney Docket No. JAC023-641 120U.S. Appl. No. 16/719,561wherein upon the head 82 of the shank being uploaded through the bottom opening of the receiver 214, the head 82 of the shank is configured to expand the lower open ring 36 (figures 24 and 25) within the upper expansion recess 242 until the hemisphere diameter of the shank head 82 passes upward through the lower open ring 36, after which the lower open ring 36 is configured to snap downward into the lower locking recess 240 so as to capture the head 82 of the shank within the central bore of the receiver (figure 26); and wherein the insert 60 is configured for downward displacement to a second position within the central bore via direct force from the tooling and into engagement with the head 82 of the shank (figures 20 and 27), and the upper open ring 300 is configured to substantially occupy the upper expansion recess 242 so as to inhibit the lower open ring 36 from moving back up into the upper expansion recess 242 (figure 27; paragraph 0088).  The system further comprises the elongate rod and the closure top, the closure top configured to be placed above the elongate rod and in engagement with the closure mating structure to apply a downward pressure to a top of the elongate rod, so as to secure the elongate rod to the bone of the patient (paragraphs 0067 and 0050; figure 27).
Rezach et al. discloses the claimed invention except wherein the receiver comprises a discontinuous horizontal ridge protruding inwardly and extending circumferentially around the central bore between the upper expansion recess and the closure mating structure, wherein the insert has top surfaces with adjacent outer surfaces configured for engagement with the discontinuous horizontal ridge so as to at least partially hold the insert/maintain the insert in a first position in the channel of the receiver; wherein downward displacement of the insert 60 within the central bore is configured to move the top surfaces of the insert into overlapping engagement with the discontinuous horizontal ridge to prevent the insert from moving back upwards within the central bore; wherein the overlapping engagement between the discontinuous horizontal ridge and the top surface of the insert is a biased overlapping engagement configured to bias the insert against the head of the shank to establish a non-floppy friction fit between the shank and the receiver prior to securing the elongate rod within the channel with the closure top. 80006464.1 5 Attorney Docket No. JAC023-641 120U.S. Appl. No. 16/719,561 
Jackson et al. teaches wherein the receiver 10 comprises a discontinuous horizontal ridge 84 protruding inwardly and extending circumferentially around the central bore between the upper expansion recess 61 and the closure mating structure 70 (figures 8 and 9) , wherein the insert 14 has top surfaces 164 with adjacent outer surfaces configured for engagement with the discontinuous horizontal ridge 84 so as to at least partially hold the insert/maintain the insert 14 in a first position in the channel of the receiver (paragraph 0151; figures 29-32); wherein downward displacement of the insert 14 within the central bore is configured to move the top surfaces 164 of the insert 14 into overlapping engagement with the discontinuous horizontal ridge 84 to prevent the insert 14 from moving back upwards within the central bore (paragraph 0151; figures 29-32); wherein the overlapping engagement between the discontinuous horizontal ridge 84 and the top surface 164 of the insert 14 is a biased overlapping engagement configured to bias the insert against the head of the shank to establish a non-floppy friction fit between the shank and the receiver prior to securing the elongate rod within the channel with the closure top (paragraph 0151). 80006464.1 5 Attorney Docket No. JAC023-641 120U.S. Appl. No. 16/719,561Jackson et al. teaches that it is advantageous for the receiver to have a ridge that cooperates with the top surfaces of the insert in order to prevent the insert from being removed from the receiver and to provide a loose-friction fit between the screw head and the receiver prior to final locking of the system (paragraph 0151).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the receiver to comprise a discontinuous horizontal ridge protruding inwardly and extending circumferentially around the central bore between the upper expansion recess and the closure mating structure, wherein the insert has top surfaces with adjacent outer surfaces configured for engagement with the discontinuous horizontal ridge so as to at least partially hold the insert/maintain the insert in a first position in the channel of the receiver; wherein downward displacement of the insert 60 within the central bore is configured to move the top surfaces of the insert into overlapping engagement with the discontinuous horizontal ridge to prevent the insert from moving back upwards within the central bore, wherein the overlapping engagement between the discontinuous horizontal ridge and the top surface of the insert is a biased overlapping engagement configured to bias the insert against the head of the shank to establish a non-floppy friction fit between the shank and the receiver prior to securing the elongate rod within the channel with the closure top,80006464.1 5 Attorney Docket No. JAC023-641 120U.S. Appl. No. 16/719,561as taught by Jackson et al., in order to prevent the insert from being removed from the receiver and to provide a loose-friction fit between the screw head and the receiver prior to final locking of the system (paragraph 0151).
Claims 27, 34, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rezach et al. (Pub. No. US 2016/0317206) in view of Jackson et al. (Pub. No. US 20120143266 A1) and further in view of Jackson (Pub. NO. US 2014/0018865 A1).
Regarding claims 27, 34, and 40, Rezach et al. as modified by Jackson et al. ‘266 discloses the claimed invention except wherein the closure top is configured for positioning entirely within the channel of the receiver.  
Jackson ‘865 shows a closure top 208 for use with a pedicle screw assembly, wherein the closure top 208 is configured for positioning entirely within the channel of the receiver (figure 26).
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed for the closure top to be configured to be entirely positioned within the channel of the receiver, as taught by Jackson ‘856, in order to provide a low profile pedicle screw system.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 29-34 be found allowable, claims 36-40 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11219471. Although the claims at issue are not identical, they are not patentably distinct from each other because the difference between the application claims and the patent claims lies in the fact that the patent claims include more elements and are thus more specific. Thus the invention of the patent claims are in effect a “species” of the “generic” invention of the application claims. It has been held that the generic invention is “anticipated” by the “species”. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993). Since the application claims are anticipated by the patent claims, they are not patentably distinct from the patent claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lynnsy Summitt whose telephone number is (571)270-78567856.  The examiner can normally be reached on Monday through Thursday from 8am until 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Eduardo Robert, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYNNSY M SUMMITT/Primary Examiner, Art Unit 3773